Order entered March 20, 2019




                                                            In The
                                             Court of Appeals
                                      Fifth District of Texas at Dallas
                                                   No. 05-18-01306-CR
                                                   No. 05-18-01307-CR
                                                   No. 05-18-01308-CR

                                         GARY LEE CHAPPELL, Appellant

                                                                 V.

                                          THE STATE OF TEXAS, Appellee

                              On Appeal from the 195th Judicial District Court
                                           Dallas County, Texas
                      Trial Court Cause Nos. F16-53354-N, F16-60423-N & F17-76639-N

                                                          ORDER
               Before the Court are appellant’s March 15, 2019 motions for a second extension of time

       to file his brief in cause nos. 05-18-01306-CR and 05-18-01307-CR.1 We GRANT the motions

       and ORDER appellant’s brief filed on or before April 15, 2019. If appellant’s brief is not filed

       by April 15, 2019, cause nos. 05-18-01306-CR and 05-18-01307-CR may be abated for the trial

       court to make findings in accordance with rule of appellate procedure 38.8.


                                                                      /s/   ROBERT D. BURNS, III
                                                                            CHIEF JUSTICE



1
    Appellant has filed his brief in cause no. 05-18-01308-CR.